911 F.2d 731
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jack BUTTERFIELD, Petitioner-Appellant,v.Arnold R. JAGO, Respondent-Appellee.
No. 89-3972.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1990.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Jack Butterfield, through counsel, appeals the district court's judgment dismissing his writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In his petition, Butterfield alleged that:  (1) evidence of similar conduct had been improperly admitted;  (2) the prosecution improperly led witnesses;  (3) evidence of a child prostitution ring was improperly admitted;  (4) the state appellate court failed to consider certain documents;  (5) he was given a disproportionate sentence;  and (6) the prosecution made improper comments in final argument.  The magistrate recommended dismissal of the petition on all grounds.  In his objections, Butterfield only challenged the magistrate's findings as to his first and third arguments.  The district court dismissed the petition as without merit.  Butterfield has filed a timely appeal, only raising the issues concerning erroneous admission of evidence of a child prostitution ring and similar conduct.


3
Butterfield has waived his right to seek review of issues not contained in his objections, United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981), and by also failing to raise them on appeal.   See McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).


4
Upon review we conclude the district court properly dismissed the habeas petition because Butterfield has failed to show that he was denied a fundamentally fair trial.   See Webster v. Rees, 729 F.2d 1078, 1079-80 (6th Cir.1984).


5
Accordingly, we affirm the judgment of dismissal for the reasons set forth in the district court's opinion filed on September 28, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.